         Case 2:18-cv-01263-HB Document 167 Filed 08/03/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GEORGE ANTONIAK, et al.             :
                                        :
             v.                         :
                                        :             CIVIL ACTION
    MARTIN ARMSTRONG,                   :
                                        :
             v.                         :              NO. 18-1263
                                        :
    HERITAGE NUMISMATIC AUCTIONS,       :
    INC.                                :

                                    ORDER

             And now, this    3rd day of August 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendant Martin Armstrong for

reconsideration of this Court’s May 19, 2020 Order granting

reasonable attorney’s fees and costs to third-party defendant

Heritage Numismatic Auctions, Inc. (Doc. # 145) is DENIED.1



                                            BY THE COURT:



                                             /s/ Harvey Bartle III
                                            _____________________
                                                                         J.




1    The Court must still determine what amount of counsel fees
and costs to award Heritage.
